Order entered April 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00592-CR

                          JESUS GUTIERREZ ELIASAR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00153-Y

                                            ORDER
       The Court has before it appellant’s April 2, 2014 request for additional time to file a

response to the Anders brief filed by counsel. In the letter, appellant also states that he received

documents from this Court unrelated to his case.

       We GRANT appellant’s April 2, 2014 request for an extension of time to file his pro se

response. We ORDER appellant to file his pro se response by JUNE 12, 2014. If appellant’s

response is not filed by that date, the appeal will be submitted on the Anders brief alone.

       We DIRECT the Clerk to send, by first-class mail, copies of this order, the appellant’s

brief filed on March 14, 2014, and this Court’s letter of March 18, 2014, to Jesus Gutierrez

Eliasar, TDCJ No. 1893763, Coffield Unit, 2661 F.M. 2054, Tennessee Colony, Texas 75884.

                                                       /s/   LANA MYERS
                                                             JUSTICE